Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-13 and 22-23 objected to because of the following informalities:  
Regarding claims 12-13 and 22-23, the phrase “the temporary herb collection chamber” must be changed to “the temporary collection chamber”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 11 the phrase “a temporary collection chamber” render the claim indefinite because it is unclear if “a temporary collection chamber” is the same as or different from “a temporary collection chamber” that recited in lines 3-4 of the same claim 1.
As best understood and for the purpose of the examination, the Examiner interpreted “a temporary collection chamber” is the same as “a temporary collection chamber” that recited in lines 3-4 of the same claim 1.
Claims 2-14 are rejected because they depend from claim 1.

Regarding claim 5, the phrase “the herb grinder of claim 1, wherein the plurality of axel bearings allows rotation of the central axel” render the claim indefinite because: 
Claim 1 does not recite “plurality of axel bearings” and “central axel”;
Therefore, the claim is unclear and indefinite.
As best understood and for the purpose of the examination, the Examiner interpreted “the herb grinder of claim 1” as “the herb grinder of claim 4”.
Regarding claim 6, the phrase “the herb grinder of claim 1, wherein the grinding lid connects with a top end of the central axel” render the claim indefinite because: 
Claim 1 does not recite “central axel”;
Therefore, the claim is unclear and indefinite.
As best understood and for the purpose of the examination, the Examiner interpreted “the herb grinder of claim 1” as “the herb grinder of claim 4”.
Regarding claim 7, the phrase “The herb grinder of claim 1, wherein the rotating bottom floor connects at a bottom end of the central axel” render the claim indefinite because: 
Claim 1 does not recite “central axel”;
Therefore, the claim is unclear and indefinite.
As best understood and for the purpose of the examination, the Examiner interpreted “the herb grinder of claim 1” as “the herb grinder of claim 4”.

Regarding claim 7, in lines 1-2 the phrase “the rotating bottom floor” render the claim indefinite because it is unclear if “the rotating bottom floor” is the same as or different from “a bottom rotating floor” that recited in claim 1 which claim 7 depends from.
As best understood and for the purpose of the examination the Examiner interpreted “the rotating bottom floor” is the same “a bottom rotating floor” that recited in claim 1 which claim 7 depends from.

Claim 8 recites the limitation "the manual rotation of the grinding lid by the user" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. further it is unclear what is meant by "the manual rotation of the grinding lid by the user"; what is the structure to cause "the manual rotation of the grinding lid";
Furthermore; the phrase “The herb grinder of claim 1, wherein the manual rotation of the grinding lid by the user further rotates the rotating bottom floor while the plurality of axel bearings keeps” render the claim indefinite because: 
Claim 1 does not recite “central axel” and “plurality of axel bearings”;
Therefore, the claim is unclear and indefinite.
As best understood and for the purpose of the examination, the Examiner interpreted “the herb grinder of claim 1” as “the herb grinder of claim 4”.

Regarding claim 10; the phrase “wherein rotary movement of the grinding lid by the user” render the claim indefinite it is unclear what is meant by" wherein rotary movement of the grinding lid by the user "; what is the structure to cause " rotary movement of the grinding lid ";
Therefore, the claim is unclear and indefinite.
As best understood and for the purpose of the examination, the Examiner interpreted “wherein rotary movement of the grinding lid by the user” render the claim indefinite it is unclear what is meant by” is caused by a handle.

Claim 17 recites the limitation "the R-clip" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 23, the phrase “The herb grinder of claim 15, wherein the rotation of the bottom solid flat plate of the temporary herb collection chamber due to the rotation of the grinding lid enforces the grinded herb outward from the center while the static directional arm” render the claim indefinite because: 
Claim 23 does not recite “the static directional arm”;
Therefore, the claim is unclear and indefinite.
As best understood and for the purpose of the examination, the Examiner interpreted “the herb grinder of claim 1” as “the herb grinder of claim 22”.

Claim 25 recites the limitation "the main body of the side case " in line 2.  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 1 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regrading claim 11, the phrase “wherein the side casing is provided to encase the side storage tray within the side casing to collect and store the processed herb” does not further limit the subject matter of “a side storage tray capable of being inserted into the longitudinal side casing of the main body to collect a processed of grinded herb and store” of claim 1 which claim 11 depends from.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shalom (US20160278430A1) in view of Breneman (US20200061629A1).
Regarding claim 1, Shalom discloses herb grinder (abstract and paragraph 0063; fig.1: (10)) with a longitudinal side storage (figs.1 and 4: (11)) is comprising of: 
a main body (fig.1: the body of the grinder (10)) having a grinding compartment (figs.1 and 4: (21)), 
a temporary collection chamber (fig.1 and 4: the chamber of the element (22) below the holes (29)), and 
a side casing longitudinal (figs.1 and 4: (61)) to the herb grinding compartment and the temporary collection chamber; 
a grinding lid (fig.1: (31)) configured over the grinding compartment (figs.1 and 4: (21)) of the main body; and 
a side storage tray (figs.1 and 4-5: (41)) capable of being inserted into the longitudinal side casing (figs.1 and 4: (61)) of the main body to collect a processed of grinded herb and store (paragraphs 0063, 0065 and 0069-0071).  

Shalom does not disclose a bottom rotating floor with a wire mesh nectar filter stacked below the grinding compartment to form a temporary collection chamber; a nectar collection plate mounted beneath the bottom rotating floor to collect a nectars or crystals.

Breneman teaches herbs grinder (abstract), comprising:
a grinding lid (figs.5a-5c: (420)) configured over a grinding compartment (figs.5a-5b and 5d: (440)) (paragraph 0044);
a bottom rotating floor (figs.5z-5b and 5f-5g: (460)) with a wire mesh nectar filter (figs.5g: (468)) stacked below the grinding compartment to form a temporary collection chamber (fig.5b: (450)) (paragraph 0045-0046);
a nectar collection plate mounted beneath the bottom rotating floor to collect a nectars or crystals (figs.5a-5b and 5h: (480)).

Bot of the prior arts of Shalom and Breneman are related to a manual herb grinder;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of Shalom to have the configuration of a grinding lid, a grinding compartment,  a bottom rotating floor and  a nectar collection plate as taught by Breneman in order to allow a material with specific size to be pass through the filter; thereby having a bottom rotating floor with a wire mesh nectar filter stacked below the grinding compartment to form a temporary collection chamber; a nectar collection plate mounted beneath the bottom rotating floor to collect a nectars or crystals, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Shalom discloses wherein the grinding compartment (fig.1: (21)) of the main body includes a plurality of sharp-edged teeth (fig.4: (27)) protruding upright from a bottom surface of the grinding compartment (paragraph 0065).  

Regarding claim 3, Shalom discloses wherein the bottom surface of the grinding compartment (fig.1: (21)) further includes a plurality of holes (fig.4: (29)) or apertures of specific size to filter out the grinded herb from the grinding compartment into the temporary collection chamber (paragraph 0065).  

Regarding claim 9, Shalom discloses wherein the grinding lid (figs.1 and 9: (31)) further includes a plurality of a sharp edge teeth (figs.1 and 9: (37)) protruding out of a bottom surface of the grinding lid which sets within the grinding compartment (figs.1 and 4: (21)) when the grinding lid is configured over the grinding compartment (paragraph 0066).  

Regarding claim 10, Shalom discloses wherein rotary movement of the grinding lid by the user causes the plurality of a sharp edge teeth of the lid to rotate relative to the stationary plurality of sharp edge teeth protruding from the bottom surface of the grinding compartment pulverizes a herb present within the grinding compartment (paragraphs 0066-0067).  

Regarding claim 11, Shalom discloses wherein the side casing (figs.1 and 4: (61)) is provided to encase the side storage tray within the side casing to collect and store the processed herb (paragraphs 0063). 

Regarding claim 14, Breneman teaches wherein the wire nectar filter (figs.5g: (468)) is configured to filter out the nectar or crystal present within the grinded herb (paragraph 0045-0046).  

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shalom (US20160278430A1) in view of Breneman (US20200061629A1) as applied to claim 1 above, and further in view of Krus (US20150257600A1).
Regarding claims 4-8 Shalom in view of Breneman does not disclose wherein the grinding compartment further includes a central aperture with a plurality of axel bearings to configure the central axel within the aperture; 
wherein the plurality of axel bearings allows rotation of the central axel while keeping the main body or other elements of the grinding compartment stationary;
wherein the grinding lid connects with a top end of the central axel to get configured over the grinding compartment of the main body; 
wherein the rotating bottom floor connects at a bottom end of the central axel which is passing out of the bottom surface of the grinding compartment;
wherein the manual rotation of the grinding lid by the user further rotates the rotating bottom floor while the plurality of axel bearings keeps the main body stationary.  

Krus teaches herbs grinder, comprising: 
a main body (figs.1-2: (120)); 
a grinding lid (fig.2: (110)) (paragraph 0020);
a main body (fig.2: (120)); and 
a compartment (fig.3: (440)) includes a central aperture (figs.3-4: the central aperture of the element (440)) with a plurality of axel bearings (fig.3: (470) and (490)) to configure a central axel (figs.3-4: (410)) within the aperture;
wherein the grinding lid is configured to rotate a bottom rotating element (fig.3: (460)) while keeping the main body or other elements of the grinding compartment stationary (paragraph 0025-0029 and 0032-0035);
wherein grinding lid (fig.2: (110)) (paragraph 0020) connects with a top end of the central axel (figs.3-4: (410)) to get configured over the grinding compartment of the main body;
wherein the rotating bottom element (fig.3: (460)) connects at a bottom end of the central axel (figs.3-4: (410)) which is passing out of the bottom surface of the compartment (fig.3: (440));
wherein a manual rotation of the grinding lid by the user further rotates the rotating bottom element (fig.3: (460)) while the plurality of axel bearings keeps the main body stationary (paragraph 0025-0029 and 0032-0035).

Both of the prior arts Shalom and Krus are related to a manual herb grinder;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of Shalom in view of Breneman to have the configuration of a grinding lid connects with a top end of a central axel; and a compartment “corresponding to grinding compartment” includes a central aperture with a plurality of axel bearings to configure the central axel within the aperture wherein the grinding lid is configured to rotate a bottom rotating element “corresponding to the bottom rotating floor” while keeping the main body or other elements of the compartment stationary as taught by Krus; thereby having wherein the grinding compartment further includes a central aperture with a plurality of axel bearings to configure the central axel within the aperture; wherein the plurality of axel bearings allows rotation of the central axel while keeping the main body or other elements of the grinding compartment stationary; wherein the grinding lid connects with a top end of the central axel to get configured over the grinding compartment of the main body; wherein the rotating bottom floor connects at a bottom end of the central axel which is passing out of the bottom surface of the grinding compartment; wherein the manual rotation of the grinding lid by the user further rotates the rotating bottom floor while the plurality of axel bearings keeps the main body stationary, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shalom (US20160278430A1) in view of Breneman (US20200061629A1) as applied to claim 1 above, and further in view of Cen (CN109602298B).
Regarding claims 12-13, Shalom disclose wherein the temporary herb collection chamber (fig.1 and 4: (23)) further includes an aperture which aligns with an opening of the side storage tray (figs.1 and 4: (41)) when encased within the side casing of the main body (paragraphs 0063 and 0065: the opening (29) is connected between the surface element of the (23) to the (element (41)). 

Regarding claims 12-13 Shalom in view of Breneman does not disclose wherein the temporary herb collection chamber further includes a static directional arm attached with the main body and an aperture beside the static directional arm which aligns with an opening of the side storage tray when encased within the side casing of the main body; and wherein the rotation of the rotating bottom floor of the temporary herb collection chamber enforces the grinded herb outward from the center while the static directional arm directs the grinded herbs into the aperture from where it enters into the side storage tray.  

	Cen disclose a household food grinder (paragraph 18), comprising: 
a bottom rotating floor (fig.1: (17)) with a wire mesh nectar filter stacked below grinding elements (fig.1: (3)) to form a temporary collection chamber (fig.1: the chamber that formed between elements (20) and (17)) (paragraphs 287-299); 
a collection plate mounted beneath the bottom rotating floor to collect a filtered grounded material (fig.1: the bottom plate of the element (1));
the temporary collection chamber (fig.1: the chamber that formed between elements (20) and (17)) includes a static directional arm (figs.1-2: (11)) attached with a main body (fig.1: (8)); and 
wherein the rotation of the rotating bottom floor (fig.1: (17)) of the temporary herb collection chamber enforces the grinded herb outward from the center.

Both of the prior arts Shalom and Cen are related to a household food grinder;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of Shalom in view of Breneman to have a static directional arm as taught by Cen in order to push the material out of the filter so as to avoid clogging the filter (Cen: paragraph 299); thereby having wherein the temporary herb collection chamber further includes a static directional arm attached with the main body and an aperture beside the static directional arm which aligns with an opening of the side storage tray when encased within the side casing of the main body; and wherein the rotation of the rotating bottom floor of the temporary herb collection chamber enforces the grinded herb outward from the center while the static directional arm directs the grinded herbs into the aperture from where it enters into the side storage tray, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  




Claims 15-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shalom (US20160278430A1) in view of Rizzotti (US20200029738A1) and Krus (US20150257600A1).
Regarding claim 1, Shalom discloses herb grinder (abstract and paragraph 0063; fig.1: (10)) with a longitudinal side storage (figs.1 and 4: (11)) is comprising of: 
a main body (fig.1: the body of the grinder (10)) having a grinding compartment (figs.1 and 4: (21)), 
a temporary collection chamber (fig.1 and 4: the chamber of the element (22) below the holes (29)) stacked below the grinding compartment, and 
a side casing longitudinal to the herb grinding compartment and the temporary collection chamber; 
a side casing longitudinal (figs.1 and 4: (61)) to the herb grinding compartment and the temporary collection chamber; 
a grinding lid (fig.1: (31)) configured over the grinding compartment (figs.1 and 4: (21)) of the main body having a hand crank at the top surface of the grinding lid (paragraph 0068: the grabbing members (39) can be a single gripping member; see fig.30: the hand crank of the element (470)); 
a central axel passing through a central aperture of the grinding compartment to connect the grinding lid from a top end; 
a bottom solid flat plate (fig.1 and 4: the bottom solid plate of the element (23)) mounted at the bottom end of the central axel that rotates the bottom solid flat plate with rotation of the grinding lid; and a side storage tray capable of being inserted into the longitudinal side casing of the main body to collect a processed of grinded herb and store.  
Shalom does not disclose a central axel passing through a central aperture of the grinding compartment to connect the grinding lid from a top end; and the bottom solid flat plate mounted at the bottom end of the central axel that rotates the bottom solid flat plate with rotation of the grinding lid.

Rizzotti disclose herbs grinder; comprising of: 
a main body (fig.1: the body of the grinder (10)) having a grinding compartment (figs.: (14)) (paragraph 0051), 
a temporary collection chamber (fig.1 and 4: the chamber of the element (14) below the holes (29)) stacked below the grinding compartment, and 
a bottom solid flat plate (fig.3: the bottom plate of the element (16)) that rotates with rotation of the grinding lid (paragraph 0051: the elements (12) and (16) are rotated together)
Both of the prior arts Shalom and Rizzotti are related to a manual herb grinder;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom solid flat plate of the grinder of Shalom to have the bottom solid flat plate to be rotated as taught by Rizzotti in order to prevent staking the ground material as pile on the bottom solid flat plate; since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Krus teaches herbs grinder, comprising: 
a main body (figs.1-2: (120))  
a grinding lid (fig.2: (110)) (paragraph 0020);
a main body (fig.2: (120)); and 
a compartment (fig.3: (440)) includes a central aperture (figs.3-4: the central aperture of the element (440)) with a plurality of axel bearings (fig.3: (470) and (490)) to configure a central axel (figs.3-4: (410)) within the aperture;
wherein the grinding lid is configured to rotate a bottom rotating element (fig.3: (460)) while keeping the main body or other elements of the grinding compartment stationary (paragraph 0025-0029 and 0032-0035);
wherein grinding lid (fig.2: (110)) (paragraph 0020) connects with a top end of the central axel (figs.3-4: (410)) to get configured over the grinding compartment of the main body;
wherein the rotating bottom element (fig.3: (460)) connects at a bottom end of the central axel (figs.3-4: (410)) which is passing out of the bottom surface of the compartment (fig.3: (440));
wherein a manual rotation of the grinding lid by the user further rotates the rotating bottom element (fig.3: (460)) while the plurality of axel bearings keeps the main body stationary (paragraph 0025-0029 and 0032-0035).
.



Both of the prior arts Shalom and Krus are related to a manual herb grinder;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of Shalom in view of Rizzotti to have the configuration of a grinding lid connects with a top end of a central axel; and a compartment “corresponding to grinding compartment” includes a central aperture with a plurality of axel bearings to configure the central axel within the aperture wherein the grinding lid is configured to rotate a bottom rotating element “corresponding to the bottom solid flat” while keeping the main body or other elements of the compartment stationary as taught by Krus thereby having a central axel passing through a central aperture of the grinding compartment to connect the grinding lid from a top end; and the bottom solid flat plate mounted at the bottom end of the central axel that rotates the bottom solid flat plate with rotation of the grinding lid; since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claim 16, Shalom discloses wherein the grinding compartment (fig.1: (21)) includes plurality of a teeth (fig.4: (27)) protruding upright from a bottom surface and plurality of holes (fig.4: (29)) within the bottom surface of the grinding compartment (paragraph 0065).   


Regarding claim 17, Krus teaches wherein the central aperture of the grinding compartment includes a plurality of axel bearings (fig.3: (470) and (490)) that are configured to allow free rotation of the central axel while keeping the main body stationary (figs.1-2: (120)) (paragraph 0025-0029 and 0032-0035).  

Regarding claim 18, Krus teaches wherein the R-clip locks the solid bottom plate at the bottom end of the central axel.  
	Krus teaches does not teach wherein the R-clip locks the solid bottom plate at the bottom end of the central axel.  
However, using any clip means between the solid bottom plate and the bottom end of the central axel will result the same function of locks the solid bottom plate at the bottom end of the central axel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the clip means of Krus by any equivalent clip means, including; R-clip locks; since it has held that “the mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other". In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).

Regarding claim 19, Shalom discloses wherein the hand crank of the grinding lid is configured to allow user to hold the hand crank to rotate the grinding lid (paragraph 0068: the grabbing members (39) can be a single gripping member; see fig.30: the hand crank of the element (470)).  

Regarding claim 20, Shalom discloses wherein the grinding lid (figs.1 and 9: (31)) further includes a plurality of a sharp edge teeth (figs.1 and 9: (37)) protruding out of a bottom surface of the grinding lid which sets within the grinding compartment figs.1 and 4: (21)) when the grinding lid is configured over the grinding compartment (paragraph 0066).


Regarding claim 21, Shalom discloses wherein rotary movement of the grinding lid by the user causes the plurality of a sharp edge teeth of the lid to rotate relative to the stationary plurality of sharp edge teeth protruding from the bottom surface of the grinding compartment pulverizes a herb present within the grinding compartment (paragraphs 0066-0067). 

Regarding claim 24, Shalom discloses wherein the herb grinder further includes a side storage lid (fig.1: (47)) to affix at one opening of the side storage tray (figs.1 and 4-5: (41)) (paragraph 0069).  
Shalom does not disclose wherein the herb grinder further includes the side storage lid to magnetically affix at one opening of the side storage tray.  

However, using any connection means between the side storage lid and the side storage tray will result the same function of the side storage lid to affix at one opening of the side storage tray.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the connection means between the side storage lid and the side storage tray of Krus by any equivalent clip means, including; magnetically; since it has held that “the mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other". In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).




25. The herb grinder of claim 15, wherein the side storage tray detachably attaches with the main body within the side case using a magnets.

Regarding claim 25, Shalom discloses wherein the side storage tray (figs.1 and 4-5: (41)) detachably attaches with the main body within the side case (figs.1 and 4: (61)) 

Shalom does not disclose wherein the side storage tray detachably attaches with the main body within the side case using a magnets.  

However, using any connection means between the side storage tray and the main body within the side case will result the same function of the side storage tray detachably attaches with the main body within the side case.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the connection means between the side storage tray and the main body within the side case of Krus by any equivalent clip means, including; magnets; since it has held that “the mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other". In Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shalom (US20160278430A1) in view of Rizzotti (US20200029738A1) and Krus (US20150257600A1); as applied to claim 15 above, and further in view of Smith (US20210007555A1).
Regarding claim 22-24; Shalom disclose wherein the temporary herb collection chamber (fig.1 and 4: (23)) further includes an aperture which aligns with an opening of the side storage tray (figs.1 and 4: (41)) when encased within the side casing of the main body (paragraphs 0063 and 0065: the opening (29) is connected between the surface element of the (23) to the (element (41)). 
Shalom in view of Rizzotti and Krus does not disclose wherein the temporary herb collection chamber further includes a static directional arm attached with the main body and an aperture beside the static directional arm which aligns with an opening of the side storage tray when encased within the side casing of the main body; and  wherein the rotation of the bottom solid flat plate of the temporary herb collection chamber due to the rotation of the grinding lid enforces the grinded herb outward from the center while the static directional arm directs the grinded herbs into the aperture from where it enters into the side storage tray.  
Smith herbs grinder; comprising of:
a static directional arm (figs.12A-12B: (125)) attached with a main body (the main body of the grinder of fig.3) at a bottom solid flat plate (fig.12A: the bottom solid plate of the element (25)) (paragraph 0051).
Both of the prior arts Shalom and Smith are related to a manual herb grinder;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of Shalom in view of Rizzotti and Krus to have a static directional arm attached with a main body at a bottom solid flat plate as taught by Smith in order to sweep the floor “corresponding to the bottom solid flat “ to gather all the grounded particles  (Smith: paragraph 0051), thereby having wherein the temporary herb collection chamber further includes a static directional arm attached with the main body and an aperture beside the static directional arm which aligns with an opening of the side storage tray when encased within the side casing of the main body; and  wherein the rotation of the bottom solid flat plate of the temporary herb collection chamber due to the rotation of the grinding lid enforces the grinded herb outward from the center while the static directional arm directs the grinded herbs into the aperture from where it enters into the side storage tray since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725